Citation Nr: 0701345	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-34 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
periodontal disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1970, and from September 1971 to September 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

Service connection for residuals of swollen gums was denied 
by the Board in October 1990, and service connection for a 
dental disorder was denied by the RO in March 1992. Those are 
final claims. See 38 U.S.C.A. §§ 7104, 7105 (West 2002).  In 
September 2005, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge. The 
case was remanded by the Board in May 2006 for consideration 
of additional evidence that was received.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The medical evidence shows that the veteran has received VA 
dental treatment in the recent past, notwithstanding finality 
of his dental claims by VA in the past. VA dental records 
dated in 2002 and 2003 specify that the veteran received 
dental treatment under the auspices of Category 16-Class IV, 
and Category 11-Class IIA. There is no indication from the 
record of a dental claim or rating regarding that treatment, 
nor is there any indication if the treatment was terminated. 

The circumstances surrounding the recent dental treatment the 
veteran received remain unclear, and administrative 
information regarding the dental treatment he has received is 
pertinent to the current claim. Further, procedural due 
process requires appropriate notice before termination of 
benefits, and the record does not include such notice.  See 
Grovhoug v. Brown, 7 Vet. App. 209 (1994).   Further 
information from the Medical Administrative Service (MAS) of 
the VA Medical Center where the veteran received the recent 
dental treatment would be helpful.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's MAS folder (to 
include information regarding his dental 
treatment claims) from the Birmingham VA 
Medical Center, and associate it with 
his claims file.
		
	2.  After completion of the above, and 
following any further appropriate 
development, readjudicate the claim. If 
the decision remains adverse to the 
veteran, he and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC) and given 
an appropriate amount of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
RONALD W. SCHOLZ 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


